OPINION OF THE COURT
Per Curiam.
Respondent Alan Stabler was admitted to the practice of law *246in the State of New York by the First Judicial Department on May 2, 1983. Although respondent was not practicing law during the pertinent time period, he committed the acts relevant to this proceeding within the First Judicial Department.
Respondent was charged, along with other named defendants, in a 173-count indictment filed on June 9, 2000 in the Supreme Court, New York County. Pursuant to counts 5, 9 and 10, respondent was charged with securities fraud, a violation of General Business Law § 352-c (5), a class E felony. On March 7, 2003, respondent pleaded guilty to all three counts (5, 9 and 10) of securities fraud, a violation of General Business Law § 352-c (5). On June 6, 2002, respondent was sentenced to a term of imprisonment of IV2 to 3 years on each count, to run concurrently.
The Departmental Disciplinary Committee now seeks an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b) upon the ground that he has been disbarred upon his conviction of a felony as defined by Judiciary Law § 90 (4) (e).
Because a violation of General Business Law § 352-c (5) is a felony under Judiciary Law § 90 (4) (e), respondent was automatically disbarred pursuant to Judiciary Law § 90 (4) (a) upon his conviction of that offense. Accordingly, the Disciplinary Committee’s petition should be granted, and respondent’s name stricken from the roll of attorneys.
Andelas, J.P., Saxe, Lerner, Friedman and Marlow, JJ., concur.
Respondent’s name stricken from the roll of attorneys and counselor-at-law in the State of New York, as indicated.